Counsel for appellant in petition for rehearing assumed that we over-looked and failed to give effect to paragraph 8 of the tri-party agreement referred to our opinion filed herein on November 8th, 1946, and insisted that the parties should be *Page 324 
required to resume their relations under the agreement referred to in paragraph 8 as Exhibits "A" and "B." This position might be tenable were it not for the fact that paragraph 8 also provides that "and conditions of said lease agreements shall not be modified except as herein outlined and then only for the term thereof." The agreement referred to as Exhibit "A" contained the following:
"It is further agreed that in the event after April 30, 1942, the Lessee shall effect a bona fide sale of the property belonging to him and hereinabove described, i.e., lots two (2) and three (3) in Block one hundred two (102) North in the City of Miami, Florida, then and in that event the Lessee shall have the right and privilege to terminate this lease and the term hereby demised and all obligations of the Lessee thereunder, provided the Lessee shall give written notice to the Lessor of his intention to exercise said option, specifying the reasons therefor, within thirty (30) days after the effective date of the sale of said property. In such event such cancellation shall become effective on the 30th day of April following the effective date of such sale. Between the effective date of such sale and April 30th next following, such purchaser shall assume all obligations imposed upon Lessee under the terms of this instrument, and such purchaser shall have all rights granted Lessee under the terms of this instrument."
And also the following:
"From and after the effective date of any termination as herein provided, all liability of either of the parties for rent accruing after or for performance of any of the covenants herein contained on its or his part to be performed after said effective date, shall cease and determine."
The agreement referred to as Exhibit "B" contained the following:
"It is further agreed that in the event at any time after April 30, 1942, the Lessor shall effect a bona fide sale of the property in or on which the demised premises are located, to-wit: lots two (2) and three (3) in Block One Hundred Two (102) in the City of Miami, Florida, then and in that event the Lessor shall have the right and privilege to terminate this lease and the term hereby demised, and all obligations of *Page 325 
the Lessor hereunder, providing the Lessor shall give written notice to the Lessee of his intention to exercise said option, specifying the reasons therefor, within thirty (30) days after the effective date of the sale of said property. In such event such cancellation shall become effective on the 30th day of April following the effective date of said sale."
On June 25, 1945, sale of the property was effected to S. Ansin and notice thereof was given the parties as required by the agreement, supra. In such notice is stated that the lease would expire and terminate under the terms of the agreements on April 30, 1946. It is our construction of the three agreements when taken together that the provisions that termination of the lease by reason of sale remained in full effect and, therefore, when the final decree was entered on May 7, 1946, S. Ansin was entitled to the possession of the premises purchased by him for Maynard.
Therefore, the decree of the Chancellor in this regard was without error.
For the reasons stated, petition for rehearing should be and is, denied.
THOMAS, BARNS, JJ., and HARRISON, Circuit Judge, concur.
CHAPMAN, C. J., TERRELL and ADAMS, JJ., dissent.